United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
GENERAL SERVICES ADMINISTRATION,
PUBLIC BUILDING SERVICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1507
Issued: January 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 19, 2016 appellant filed a timely appeal from a May 27, 2016 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed
from the last merit decision dated October 15, 2015 to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 18, 2010 appellant, then a 49-year-old property manager, filed a traumatic
injury claim (Form CA-1) alleging that she sustained body aches and pains as a result of a
vehicular incident on August 17, 2010. She stopped work on August 19, 2010. By decision
dated September 14, 2010, OWCP accepted appellant’s claim for cervical strain and lumbar
strain. Appellant received wage-loss compensation on the supplemental rolls from October 4,
2010 through March 11, 2011.
On February 12, 2015 appellant filed a claim for recurrence of medical treatment (Form
CA-2a) on September 22, 2014.
In a medical report dated April 23, 2015, Dr. Steven J. Valentino, a Board-certified
orthopedic surgeon, diagnosed neck pain, facet mediated pain, cervical degenerative joint
disease, cervical radiculitis, and cervical spinal stenosis. He noted that appellant’s symptoms
were “apportioned” to the work-related injury which occurred in 2010.
By decision dated May 20, 2015, OWCP denied appellant’s claim for recurrence of
medical treatment. It noted that she had not submitted sufficient medical evidence to establish
disability due to the accepted injury.
Appellant requested a review of the written record before an OWCP hearing
representative on June 25, 2015. By decision dated July 31, 2015, OWCP denied her request for
a review of the written record as untimely.
On August 11, 2015 OWCP received appellant’s request for reconsideration. With her
request, appellant attached a narrative statement and a medical report dated June 8, 2015 from
Dr. Valentino. In his report, Dr. Valentino reiterated his diagnoses of April 23, 2015, and added
the condition of neck sprain and strain. He explained that appellant had symptoms following a
work-related motor vehicle accident which occurred on August 17, 2010. Appellant was out of
work for a few months and then conservatively returned to part-time work, followed by return to
full-time work. In 2012 she was involved in a nonwork-related motor vehicle accident in which
she suffered a C7 facet fracture which was treated with rest. Dr. Valentino related that appellant
eventually returned to work following the 2012 motor vehicle accident.
By decision dated October 15, 2015, OWCP reviewed the merits of appellant’s claim and
affirmed its decision of May 20, 2015. It noted that Dr. Valentino’s reports were insufficiently
rationalized to establish a claim for recurrence of medical treatment.
On March 8, 2016 OWCP received appellant’s request for reconsideration. With her
request, appellant attached Dr. Valentino’s April 23, 2015 report, along with a narrative
statement. In her statement dated March 8, 2016, she argued that OWCP had not given sufficient
weight to Dr. Valentino’s April 23, 2015 report.
By decision dated May 27, 2016, OWCP denied appellant’s request for reconsideration of
its decision dated October 15, 2015. It found that appellant had not submitted relevant evidence
not previously considered in support of her request for reconsideration.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.2 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.3
ANALYSIS
OWCP issued an October 15, 2015 decision, finding that appellant had not submitted
sufficient medical evidence to support a recurrence of medical treatment. On March 8, 2016
appellant requested reconsideration of this decision. With her request, appellant submitted a
narrative statement along with an April 23, 2015 report from Dr. Valentino.
As noted above, the Board does not have jurisdiction over the merits of the October 15,
2015 decision. The issue presented on appeal is whether appellant met any of the requirements
of 20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of her
claim. In her March 8, 2016 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law, or advance a new and relevant legal
argument not previously considered. Thus, she is not entitled to a review of the merits of her
claim based on the first and second above-noted requirements under section 10.606(b)(3).
The underlying issue is whether appellant has submitted sufficient medical evidence to
establish a recurrent need for medical treatment causally related to the accepted August 17, 2010
injury. A claimant may be entitled to a merit review by submitting relevant and pertinent new
evidence. However, appellant did not submit any new and relevant evidence in this case. The
report of Dr. Valentino dated April 23, 2015 was duplicative of evidence previously submitted
and had already been considered in OWCP’s previous decisions. Because it had already been
considered, it was insufficient to warrant reconsideration of appellant’s claim.4
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.

2

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

3

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

4

R.B., Docket No. 13-2176 (issued February 20, 2014).

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 27, 2016 is affirmed.
Issued: January 9, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

